Case: 18-12064     Date Filed: 08/25/2020    Page: 1 of 35



                                                                           [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-12064
                           ________________________

                       D.C. Docket No. 1:17-cv-02828-MHC



ROSALBA CISNEROS,
On behalf of herself and all others similarly situated,

                                                    Plaintiff - Appellant,

versus

PETLAND, INC.,
BKG PETS, INC.,
PETS BKG LLC,
PAWSITIVE SOLUTIONS, INC.,

                                                    Defendants - Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (August 25, 2020)
               Case: 18-12064      Date Filed: 08/25/2020      Page: 2 of 35



Before BRANCH and MARCUS, Circuit Judges, and UNGARO, * District Judge

MARCUS, Circuit Judge:

       In December 2015, Rosalba Cisneros bought a puppy from a Petland

franchise in Kennesaw, Georgia (“Petland Kennesaw”). Less than a week later, it

was dead. The question before us is whether Cisneros has plausibly alleged that

her puppy’s death was the result of a nationwide racketeering conspiracy.

       Cisneros brought this case pursuant to the civil provisions contained in the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), a statute originally

designed to combat the mafia. Since its passage, the Supreme Court has

recognized that RICO is a broad statute that offers the government and private

plaintiffs remedies against organized criminal malfeasance in many forms. But it

cannot be invoked every time a group of people causes an injury. RICO’s punitive

power -- treble damages, in the civil context -- is necessarily cabined by a series of

elements established by its terms and refined in its case law. To survive a Rule

12(b)(6) motion to dismiss, a civil plaintiff must plausibly allege each of these

elements.

       Two elements are particularly relevant here. First, the plaintiff must plead

the existence of a RICO “enterprise.” Second, the plaintiff must plead that each




*
  Honorable Ursula Ungaro, United States District Judge for the Southern District of Florida,
sitting by designation.
                                             2
              Case: 18-12064     Date Filed: 08/25/2020   Page: 3 of 35



defendant engaged in the conduct of the affairs of the RICO enterprise through a

pattern of racketeering activity involving at least two predicate criminal acts. On

these elements, Cisneros’s complaint does not pass muster. Her complaint fails to

plead facts that plausibly support the inference that the defendants shared a

common purpose to commit the massive fraud she alleges. Moreover, as we see it,

Cisneros has failed to allege with particularity that each defendant engaged in a

pattern of racketeering activity. For these reasons, neither Cisneros’s substantive

RICO claim nor her RICO conspiracy claim can proceed. Accordingly, we affirm

the judgment of the district court dismissing Cisneros’s RICO complaint for failure

to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).

      After resolving Cisneros’s federal claims in favor of the defendants, the

district court declined to exercise supplemental jurisdiction over Cisneros’s state-

law claim under Georgia’s RICO statute. It should not have done so. Cisneros

adequately alleged in her complaint that the Class Action Fairness Act vested the

district court with original jurisdiction over this claim. On the merits, however, we

agree that Cisneros’s Georgia RICO claim must be dismissed for the same reasons

that the federal RICO claims were dismissed. Thus, we vacate the portion of the

district court’s order declining to exercise supplemental jurisdiction and remand

with instructions to dismiss Cisneros’s state-law RICO claim with prejudice.




                                          3
              Case: 18-12064     Date Filed: 08/25/2020   Page: 4 of 35



      The facts of this case tell a sad story. To be clear, our holding expresses no

view on Cisneros’s depiction of the practices of Petland and its affiliates, and we

are sympathetic to Cisneros and the loss of her puppy. Cisneros’s complaint paints

a troubling picture of animal abuse and neglect, consumer deception, and

aggressive sales practices, particularly at Petland Kennesaw. We hold only that

RICO does not provide Cisneros, as she has pled this case, the remedy she seeks.

                                          I.

      According to her complaint, on December 10, 2015, Rosalba Cisneros

purchased a Shih Tzu puppy named Giant from Petland Kennesaw, a Kennesaw,

Georgia franchise of Petland, Inc. (“Petland”), for $2,400. The store was owned

and operated by BKG Pets, Inc. and Pets BKG, LLC. Cisneros alleges that at the

point of sale she received a “Certificate of Veterinary Inspection” from Petland

Kennesaw that certified Giant was healthy, fit for adoption, and free of parvovirus,

an often lethal disease found in puppies. She also received and signed a purchase

contract, attached to her complaint. That contract (1) entitled Giant to free, post-

purchase veterinary care with Dr. Walton Waller at his clinic, My Pets Vet; (2)

provided for a refund or a replacement pet under certain circumstances; and (3)

warrantied against the development of certain diseases, including parvovirus,

within a ten-day window. The contract also identified PAWSitive Solutions, Inc.

(“PAWSitive”) as Cisneros’s point of contact for major issues arising from the


                                          4
              Case: 18-12064      Date Filed: 08/25/2020    Page: 5 of 35



purchase of the puppy. Although PAWSitive was allegedly represented to

Cisneros by Petland Kennesaw as a “Concern Specialist,” Cisneros claims that it

advertises itself to pet stores as “more [of] a business consultant, to help pet store

owners increase their profitability, than . . . a service company.”

      Problems arose with Giant’s health immediately. Cisneros alleges that the

puppy was sick from the moment she took him home, and she brought him to Dr.

Waller on December 14, 2015. Dr. Waller prescribed antibiotics without making a

diagnosis, but after Giant showed no improvement, Cisneros took him to a third-

party emergency veterinarian on December 15. That veterinarian diagnosed the

dog as suffering from parvovirus and, as required by state law, reported the

diagnosis to the Georgia Department of Agriculture (“GDOA”). Cisneros called

Petland Kennesaw, which told her to take Giant to Dr. Waller if she wanted the

costs of treatment reimbursed. She did so. Dr. Waller allegedly provided no

treatment and told a GDOA investigator that Giant had liver disease. Giant died

sometime between December 16 and December 19, 2015.

      Cisneros does not know the exact date of the puppy’s death because she did

not learn of his demise until she received a report from the Georgia Department of

Agriculture on December 21, 2015. Cisneros’s daughter recovered Giant’s body

from Dr. Waller later that day, but only after calling the police to challenge his

office’s claim that it no longer had the pet. Upon receiving the body, Cisneros


                                           5
              Case: 18-12064     Date Filed: 08/25/2020    Page: 6 of 35



discovered that Dr. Waller had removed the puppy’s organs, a practice which the

complaint tells us is “not usual or customary.” Meanwhile, PAWSitive had called

Cisneros on December 19, told her that Giant’s health was improving, and sold her

an American Kennel Club registration for approximately $100.

      From these facts, Cisneros concluded that what happened to Giant was no

accident but rather the intended result of a nationwide conspiracy between Petland;

all of its franchisees, including Petland Kennesaw (the only franchisee mentioned

by name); PAWSitive; and a network of preferred veterinarians such as Dr. Waller

to sell sick puppies for premium prices and engage in a campaign of obfuscation

after the sale to aid Petland in avoiding its warranties. The remainder of her

complaint is dedicated to alleging the contours of the purported conspiracy, which

she describes this way. Cisneros alleges that the franchisor, Petland, supervises

and manages this scheme through tight control of its franchisees. The franchisees

allegedly purchase unhealthy puppies from “puppy mills” for approximately $50 to

$200, pay a network of “preferred veterinarians” a flat fee to literally rubber-stamp

certificates stating that the animals are healthy, and sell the puppies to unwitting

customers for thousands of dollars. When customers buy these puppies, they

receive sales documents allegedly designed to lend legitimacy to the sale and

distract from the fraud. After the sale, the preferred veterinarians downplay




                                           6
              Case: 18-12064     Date Filed: 08/25/2020    Page: 7 of 35



illnesses while PAWSitive discourages independent veterinary care and distracts

customers with other product sales.

      Cisneros raised these claims in this class action complaint filed on behalf of

herself and all other purchasers of puppies or kittens from Petland franchises

across the country from July 2013 to the present. Her complaint named Petland,

Petland Kennesaw, and PAWSitive as the defendants and broadly asserted three

claims: (1) a violation of the federal RICO statute, 18 U.S.C. § 1962(c); (2) a

conspiracy to violate the federal RICO statute, 18 U.S.C. § 1962(d); and (3) with

respect to a Georgia subclass of persons who purchased a cat or dog from a Petland

franchise in Georgia from July 2013 to the present, a violation of Georgia’s state

RICO statute, O.C.G.A. § 16-14-4. The district court dismissed Cisneros’s federal

causes of action for failure to state a claim, pursuant to Federal Rule of Civil

Procedure 12(b)(6), and declined to exercise supplemental jurisdiction over her

remaining state-law claim, pursuant to 28 U.S.C. § 1367(c).

      This timely appeal followed.

                                        II.

      We review a district court’s grant of a Rule 12(b)(6) motion to dismiss for

failure to state a claim de novo. Almanza v. United Airlines, Inc., 851 F.3d 1060,

1066 (11th Cir. 2017). In so doing, we “accept the factual allegations in the

complaint as true and construe them in the light most favorable to the plaintiff.”


                                              7
               Case: 18-12064     Date Filed: 08/25/2020     Page: 8 of 35



Id. To survive a motion to dismiss, however, a complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). We may affirm “on any ground that is supported

by the record.” United States v. Elmes, 532 F.3d 1138, 1142 (11th Cir. 2008).

      Cisneros’s first count alleges that the defendants and the preferred

veterinarians conducted or participated in a RICO enterprise through a pattern of

racketeering activity, in violation of 18 U.S.C. § 1962(c). RICO was enacted in

1970 and prohibits racketeering activity connected to interstate commerce. See

Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1348 (11th Cir. 2016). The statute

makes it “unlawful for any person employed by or associated with any enterprise

engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity or collection of unlawful debt.”

18 U.S.C. § 1962(c). The statute created a civil cause of action in addition to its

criminal proscriptions. Thus, “[a]ny person injured in his business or property by

reason of a violation of section 1962 of this chapter may sue therefor in any

appropriate United States district court and shall recover threefold the damages he


                                            8
               Case: 18-12064    Date Filed: 08/25/2020    Page: 9 of 35



sustains and the cost of the suit, including a reasonable attorney’s fee.” 18 U.S.C.

§ 1964(c).

        The Supreme Court has made it clear that, although originally enacted to

combat organized crime, RICO’s application is not limited to conduct that is

“characteristic either of organized crime in the traditional sense, or of an

organized-crime-type perpetrator, that is, of an association dedicated to the

repeated commission of criminal offenses.” H.J. Inc. v. Nw. Bell Tel. Co., 492

U.S. 229, 243 (1989). Rather, “the RICO statute provides that its terms are to be

liberally construed to effectuate its remedial purposes.” Boyle v. United States,

556 U.S. 938, 944 (2009) (quotation omitted). A private plaintiff suing under the

civil provisions of RICO must plausibly allege six elements: that the defendants (1)

operated or managed (2) an enterprise (3) through a pattern (4) of racketeering

activity that included at least two predicate acts of racketeering, which (5) caused

(6) injury to the business or property of the plaintiff. See Ray, 836 F.3d at 1348.

If a plaintiff fails to adequately plead any one of these elements, she has failed to

state a claim upon which relief may be granted, and her complaint must be

dismissed. Fed. R. Civ. P. 12(b)(6). In this case, the alleged predicate acts

included violations of the federal mail and wire fraud statutes. 18 U.S.C. §§ 1341,

1343.




                                           9
              Case: 18-12064     Date Filed: 08/25/2020    Page: 10 of 35



      The district court found that Cisneros failed to plausibly allege a RICO

enterprise. We agree. A RICO enterprise is “any individual, partnership,

corporation, association, or other legal entity, and any union or group of

individuals associated in fact although not a legal entity.” 18 U.S.C. § 1961(4).

Cisneros alleges that Petland; its franchisees, including but not limited to Petland

Kennesaw; the preferred veterinarians; their clinics; and PAWSitive formed an

“association-in-fact” enterprise. An “association-in-fact enterprise is simply a

continuing unit that functions with a common purpose.” Boyle, 556 U.S. at 948.

To plead an association-in-fact enterprise, the Supreme Court has held that a

plaintiff must allege that a group of persons shares three structural features: “(1) a

‘purpose,’ (2) ‘relationships among those associated with the enterprise,’ and (3)

‘longevity sufficient to permit these associates to pursue the enterprise’s purpose.’”

Almanza, 851 F.3d at 1067 (quoting Boyle, 556 U.S. at 944, 946). Although “the

very concept of an association in fact is expansive,” Boyle, 556 U.S. at 944, these

requirements make pleading an association-in-fact enterprise “more challenging,”

Almanza, 851 F.3d at 1067. Here, Cisneros has failed to plausibly allege that the

participants in her purported RICO enterprise shared a qualifying purpose.

      The purpose prong contemplates “a common purpose of engaging in a

course of conduct” among the enterprise’s alleged participants. United States v.

Turkette, 452 U.S. 576, 583 (1981). An abstract common purpose, such as a


                                          10
             Case: 18-12064     Date Filed: 08/25/2020    Page: 11 of 35



generally shared interest in making money, will not suffice. See Ray, 836 F.3d at

1352–53, 1352 n.3 (observing that the “common purpose of making money” would

not be sufficient to find an association-in-fact enterprise between Spirit Airlines

and outside vendors who merely provided “anodyne services”). Rather, where the

participants’ ultimate purpose is to make money for themselves, a RICO plaintiff

must plausibly allege that the participants shared the purpose of enriching

themselves through a particular criminal course of conduct. See Williams v.

Mohawk Indus., Inc., 465 F.3d 1277, 1284–85 (11th Cir. 2006) (finding sufficient

a common purpose of making money by hiring undocumented immigrants),

abrogated on other grounds as recognized in Simpson v. Sanderson Farms, Inc.,

744 F.3d 702, 714–15 (11th Cir. 2014); see also United States v. Pipkins, 378 F.3d

1281, 1290 (11th Cir. 2004) (“Pipkins agreed to participate in an enterprise, the

overall objective of which was to make money prostituting juveniles.”), vacated,

544 U.S. 902 (2005), reinstated, 412 F.3d 1251 (11th Cir. 2005); United States v.

Starrett, 55 F.3d 1525, 1545 (11th Cir. 1995) (explaining that “an association’s

devotion to making money from repeated criminal activity demonstrates an

enterprise’s common purpose of engaging in a course of conduct” (quoting United

States v. Church, 955 F.2d 688, 698 (11th Cir. 1992))).

      Cisneros has alleged no facts that plausibly support the inference that the

defendants were collectively trying to make money in pet sales by fraud, which is a


                                          11
              Case: 18-12064     Date Filed: 08/25/2020     Page: 12 of 35



common purpose sufficient to find a RICO enterprise, see Williams, 465 F.3d at

1284–85, as opposed to the “obvious alternative explanation,” Twombly, 550 U.S.

at 567, that they were simply trying to make money in pet sales, which is not, see

Ray, 836 F.3d at 1352–53.

      As for the franchisor, Petland, Cisneros’s allegations offer no basis for

inferring that it shared a fraudulent purpose with its franchisees, and her allegations

go no further than suggesting that Petland operated a franchise model like that of

many legitimate businesses. Thus, for example, while Cisneros alleges at the

highest order of abstraction that the participants shared a common “purpose of

implementing Petland’s scheme to defraud customers,” the only facts she offers to

support this assertion with respect to Petland are that, as a franchisor, it “insists

upon ‘uniform standards, methods, techniques, and expertise, procedures, and

specifications . . . for establishing, operating, and promoting a retail pet business,”

and that it has a “unique system” that it imposes on franchisees through

“extensive” training. But these allegations simply describe an anodyne franchise

business model, not a common purpose to defraud. Indeed, allegations like these

could be made about countless law-abiding companies, and nothing about the

allegations remotely suggests fraud. Instead, to have plausibly alleged a common

purpose of fraud, Cisneros would have had to allege concrete facts giving rise to

the inference that the “unique system” Petland used to train its franchisees was a


                                           12
              Case: 18-12064      Date Filed: 08/25/2020     Page: 13 of 35



fraudulent one. And she has not done so, except in the most sweeping, general,

and conclusory fashion.

      Notably, Cisneros does not allege the substance of any training or

communication between Petland and its franchisees, let alone that the franchisor

trained or abetted its franchisees to commit fraud in any way. Nor does the

complaint say that Petland directed the selection of any preferred veterinarians, nor

how pet exams were to be conducted, nor how franchisees were to set prices for

the pets they sold, nor even that Petland played any role at all in veterinary care.

Indeed, the complaint does not even identify a single so-called “puppy mill”

utilized by Petland.

      Cisneros’s allegations against PAWSitive fare no better. Cisneros purports

to substantiate PAWSitive’s alleged purpose of fraud by showing only that the

company represents itself differently to consumers than it does to pet stores.

Specifically, she alleges that “Petland . . . requir[es] customers to . . . agree[] that

PAWSitive is the ‘first resource’ for any concerns about their pet’s health” and that

“PAWSitive is an independent advisor staffed with ‘specialists’ ready to help with

animals’ and customers’ problems.” At the same time, Cisneros says, PAWSitive

advertises itself to pet stores “more as a business consultant, to help pet store

owners increase their profitability, than it does a service company.” But these

allegations do not support a common purpose on PAWSitive’s part to participate in


                                            13
              Case: 18-12064    Date Filed: 08/25/2020    Page: 14 of 35



any fraud. Indeed, there is nothing inconsistent or even particularly suspicious

about a company both helping customers with their pets and helping pet stores

improve their profits. Absent any concrete factual allegations suggesting that

PAWSitive did not merely help Petland improve its profits but shared a common

purpose with Petland to improve those profits by fraud, Cisneros has failed to

allege that PAWSitive had a RICO-qualifying common purpose.

        Moreover, the complaint is wholly devoid of factual allegations suggesting

PAWSitive’s purposeful involvement in the allegedly fraudulent activities of the

franchisees, including Petland Kennesaw. For instance, the complaint contains no

allegation that PAWSitive received any money in connection with the alleged

scheme to defraud other than what Cisneros directly paid it in exchange for her

American Kennel Club registration, that PAWSitive did anything that would be

unexpected for a third-party pet care point of contact, or that it improperly insisted

Cisneros seek treatment with Dr. Waller or played any role in his treatment of

Giant. Indeed, Cisneros’s allegations do not suggest any involvement of

PAWSitive in the alleged enterprise until after the sale, and she does not explain

how the facts of its limited role in Cisneros’s experience suggest a common

purpose to further -- or even knowledge of -- the allegedly fraudulent nature of the

sale.




                                          14
             Case: 18-12064      Date Filed: 08/25/2020   Page: 15 of 35



      Most of Cisneros’s complaint dwells on Petland Kennesaw’s sales practices

and her experiences with them. But even here, Cisneros has failed to allege

concrete facts from which the inference may plausibly be drawn that Petland

Kennesaw shared a common purpose to defraud with the other participants of the

purported association-in-fact enterprise. For instance, although Cisneros

concretely alleges that Petland Kennesaw “pays the preferred veterinarians a fixed

rate each month,” she offers only the most conclusory claim that these payments

are “in exchange for their agreement to certify . . . that each animal is ‘healthy’ and

‘fit for adoption.’” Other than this conclusory and unsupported assertion, there is

nothing in the complaint to support the claim. Indeed, the complaint does not

allege that Petland Kennesaw directed Dr. Waller to falsify the health exam, that

all or even most of Dr. Waller’s health exams were fraudulent, or that Petland

Kennesaw knew that Dr. Waller was lying when he represented that he was

conducting health exams. Instead, Cisneros’s complaint describes only an

unexceptionable relationship between the franchise and the veterinarians -- Petland

Kennesaw pays the veterinarians, and the veterinarians provide pet care to

customers.

      Similarly, while Cisneros’s complaint describes at length what she believes

to be the fraudulent purpose of Petland Kennesaw’s sales practices, she offers no

factual allegations from which we could infer that Petland Kennesaw decided on


                                          15
               Case: 18-12064        Date Filed: 08/25/2020       Page: 16 of 35



this purpose together with the franchisor, Petland, or PAWSitive. The complaint

contains no allegations about specific interactions between Petland Kennesaw and

the other defendants, nor allegations regarding the origins or scope of the alleged

scheme. Rather, Cisneros simply asks us to speculate that Petland Kennesaw

decided at some point to pursue fraud, and that PAWSitive and Petland were

involved in that decision. We will not indulge that speculation. Cisneros was

required to allege not just that Petland Kennesaw had a fraudulent purpose, but that

it was a common purpose, formed in collaboration with Petland, PAWSitive, and

the preferred veterinarians.

       In an effort to substantiate her theory that the defendants shared a common

purpose to conduct the affairs of an association-in-fact enterprise, Cisneros relies

heavily on the affidavit of Dr. Michael Good, a former preferred veterinarian with

Petland Kennesaw.1 In substance, Dr. Good, who worked with Petland Kennesaw

from 1995 to 2005, testified that during his tenure he believed that the

overwhelming majority of pets arrived sick at Petland Kennesaw, that he thought

Petland Kennesaw tried to sell the pets before they became symptomatic, and that



1
  Inasmuch as Cisneros quoted from the affidavit in her complaint, and because Petland
Kennesaw attached the affidavit to its motion to dismiss, we may consider the whole document
in evaluating the adequacy of Cisneros’s complaint. See Fin. Sec. Assur., Inc. v. Stephens, Inc.,
500 F.3d 1276, 1284 (11th Cir. 2007) (permitting courts to consider documents “beyond the face
of the complaint” in ruling on a Rule 12(b)(6) motion to dismiss, where the “plaintiff refers to a
document in its complaint, the document is central to its claim, its contents are not in dispute,
and the defendant attaches the document to its motion to dismiss”).
                                                16
             Case: 18-12064     Date Filed: 08/25/2020   Page: 17 of 35



he ended his relationship with Petland Kennesaw after its owners told him to stop

telling customers their pets were sick, even when they were. But Dr. Good’s

affidavit does not bring Cisneros’s conspiracy theory across “the line between

possibility and plausibility.” Twombly, 550 U.S. at 557.

      For starters, the affidavit makes no mention of PAWSitive, and it refers to

“Petland Corporate” only three times. Cisneros emphasizes Dr. Good’s averment

that “Petland Corporate had its own protocol for the treatment and sale of sick

animals.” According to Cisneros, this demonstrates the enterprise’s common

purpose to defraud. In context, however, the statement reflects only Petland

Kennesaw’s rejection of Dr. Good’s unsolicited suggestion to “hire a veterinarian

technician and set up an area in the store where the animals could be processed and

examined properly before purchase.” Petland Kennesaw, Dr. Good says, told him

in response “that Petland Corporate had its own protocol for the treatment and sale

of sick animals.” Thus, the statement offers no basis for inferring that the

franchisor’s protocol was fraudulent; it simply reiterates the allegation that Petland

mandated uniformity from its franchisees in general. This fact alone offers no

support for the theory that the uniformity Petland mandated involves fraud.

      What’s more, while Dr. Good’s affidavit might be probative in a fraud case

against Petland Kennesaw, its value even in that regard would be minimal because

his observations long predate the purchase of Giant, which occurred on December


                                         17
              Case: 18-12064     Date Filed: 08/25/2020    Page: 18 of 35



10, 2015, by a decade. Indeed, Dr. Good ended his relationship with Petland

Kennesaw in 2005. More importantly, however, we are not merely searching for

allegations that Petland Kennesaw engaged in fraud. Cisneros’s RICO complaint

may only proceed if we can find facts within it that plausibly yield the inference

that these defendants and the other participants in the alleged association-in-fact

enterprise acted with the common purpose to engage in a scheme to defraud. See

Ray, 836 F.3d at 1352–53 (affirming dismissal of a RICO complaint for failure to

allege a common purpose where, even if the defendant had independently

committed fraud, the plaintiff failed to plead that the other participants in the

alleged enterprise shared a common purpose to do so). Dr. Good’s affidavit does

not come close to connecting the dots. Nor could it have done so, given his

departure a decade earlier.

      Cisneros nevertheless asks us to infer from Dr. Good’s departure in 2005,

and from the facts of her own experience, that Petland Kennesaw found in Dr.

Waller someone who would do what Dr. Good wouldn’t. But this inference would

be wholly speculative. Dr. Good did not testify in that way, nor could he have.

Moreover, even if Cisneros had sufficiently alleged that Petland Kennesaw

conspired with its salespeople and Dr. Waller to defraud her, this would not be

enough to substantiate an association-in-fact enterprise. It is well established that a

RICO enterprise must be an entity separate and distinct from any individual


                                          18
                Case: 18-12064   Date Filed: 08/25/2020    Page: 19 of 35



defendant -- a person cannot conspire with itself. See Cedric Kushner Promotions,

Ltd. v. King, 533 U.S. 158, 161 (2001). Thus, “plaintiffs may not plead the

existence of a RICO enterprise between a corporate defendant and its agents or

employees acting within the scope of their roles for the corporation.” Ray, 836

F.3d at 1357.

      As for Petland Kennesaw, that is all Cisneros has alleged. The salespeople

who consummated the sale of Giant and provided and explained the allegedly

fraudulent paperwork were, of course, Petland Kennesaw employees. And while

the complaint alleges that Dr. Waller’s clinic, My Pets Vet, is formally a distinct

entity, the complaint makes clear that Waller acted as an agent of Petland

Kennesaw in perpetrating the alleged fraud -- fraudulently completing the health

exam in exchange for a monthly payment and calling Petland Kennesaw for

specific direction in treating Giant. To the extent it is probative at all, Dr. Good’s

affidavit supports the existence of an agency relationship, inasmuch as he said that

part of the reason he ended his relationship with Petland Kennesaw was its efforts

to dictate what he told customers in the course of veterinary practice. Thus, even if

Cisneros’s complaint were sufficient to allege fraud against Petland Kennesaw, she

has not alleged the existence of an association-in-fact enterprise distinct from

Petland Kennesaw itself.




                                          19
             Case: 18-12064     Date Filed: 08/25/2020    Page: 20 of 35



      In the end, Cisneros has alleged only that Petland operates a franchise

business like any other franchisor. And even if we were to assume Cisneros has

adequately alleged fraud on the part of one franchisee, Petland Kennesaw, the

existence of a franchise agreement on its own does not allow us to infer that

Petland shared with the franchisee a common purpose to defraud. Nor has

Cisneros alleged any facts permitting an inference that PAWSitive shared a

common purpose to defraud with anyone else. For these reasons, Cisneros has

failed to plausibly plead a common purpose to engage in fraud among the

defendants and, therefore, she has not adequately pled the existence of an

association-in-fact RICO enterprise. Her complaint fails to state a claim for a

violation of 18 U.S.C. § 1962(c).

                                         III.

      Cisneros’s complaint fails to state a claim for a wholly independent reason:

she has not pled with particularity that the defendants engaged in a pattern of

racketeering activity consisting of at least two predicate acts of fraud. Beyond

establishing the existence of a RICO enterprise, a plaintiff must allege that each

defendant participated in the affairs of the enterprise through a “pattern of

racketeering activity,” which requires “at least two acts of racketeering activity.”

18 U.S.C. §§ 1962(c), 1961(5). An act of racketeering activity, commonly known

as a “predicate act,” includes any of a long list of state and federal crimes. See 18


                                          20
             Case: 18-12064     Date Filed: 08/25/2020    Page: 21 of 35



U.S.C. § 1961(1). A plaintiff must put forward enough facts with respect to each

predicate act to make it independently indictable as a crime. See Brooks v. Blue

Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1381 (11th Cir. 1997).

      Cisneros alleges that the predicate acts committed by the defendants on

behalf of the purported enterprise involved the use of the mails and wires in

furtherance of a scheme to defraud, in violation of the federal mail and wire fraud

statutes, 18 U.S.C. §§ 1341 and 1343. Like any allegation of fraud, Cisneros’s

alleged predicate acts must satisfy the heightened pleading standards embodied in

Federal Rule of Civil Procedure 9(b), which requires the plaintiff to “state with

particularity the circumstances constituting fraud.” See Am. Dental Ass’n v. Cigna

Corp., 605 F.3d 1283, 1291 (11th Cir. 2010). Thus, to survive a motion to dismiss,

Cisneros was required to plead “(1) the precise statements, documents, or

misrepresentations made; (2) the time, place, and person responsible for the

statement; (3) the content and manner in which these statements misled the

Plaintiff[]; and (4) what the defendants gained by the alleged fraud.” Id.

      In addition to alleging the requisite number of individually chargeable

predicate acts, a plaintiff must plausibly allege that the defendant is engaged in

“criminal conduct of a continuing nature.” Jackson v. BellSouth Telecomms., 372

F.3d 1250, 1264 (11th Cir. 2004) (emphasis in original); see also Sedima, S.P.R.L.

v. Imrex Co., 473 U.S. 479, 496 n.14 (1985) (noting that, “while two acts are


                                          21
             Case: 18-12064      Date Filed: 08/25/2020   Page: 22 of 35



necessary, they may not be sufficient”). A plaintiff can do so either by alleging “a

series of related predicates extending over a substantial period of time” or “the

threat of continuity.” H.J. Inc., 492 U.S. at 242 (emphasis omitted). We measure a

“substantial period of time” in years, not in weeks. See Jackson, 372 F.3d at 1267

(“The overwhelming weight of case authority suggests that nine months is not an

adequately substantial period of time.”). To show the “threat of continuity,” a

plaintiff must allege “either that the alleged acts were part of the defendants’

regular way of doing business, or that the illegal acts threatened repetition in the

future.” Id. (quotation omitted).

      Moreover, as our sister circuits have held, independently chargeable

instances of mail or wire fraud cannot constitute a “pattern of racketeering

activity” when they arise from a single transaction. See Crawford v. Franklin

Credit Mgmt. Corp., 758 F.3d 473, 489 (2d Cir. 2014) (concluding that “multiple

acts of mail fraud in furtherance of a single episode of fraud involving one victim

and relating to one basic transaction cannot constitute the necessary pattern”

(quoting Tellis v. U.S. Fid. & Guar. Co., 826 F.2d 477, 478 (7th Cir. 1986))); see

also Efron v. Embassy Suites (P.R.), Inc., 223 F.3d 12, 20 (1st Cir. 2000) (“RICO

claims premised on mail or wire fraud must be particularly scrutinized because of

the relative ease with which a plaintiff may mold a RICO pattern from allegations

that, upon closer scrutiny, do not support it.”). Because each use of the mails or


                                          22
               Case: 18-12064        Date Filed: 08/25/2020       Page: 23 of 35



wires in furtherance of a single instance of fraud is independently indictable under

the federal mail and wire fraud statutes, see Bridge v. Phx. Bond & Indem. Co.,

553 U.S. 639, 648 (2008), to hold otherwise could make RICO cases out of one

allegedly fraudulent transaction. That would contravene the clear purpose of

RICO. See Jackson, 372 F.3d at 1265 (noting that “the sort of offense that RICO is

designed to address” is “one that is part of a pattern of ongoing, continuing

criminality”).

       While alleging in the abstract “thousands” of acts of mail and wire fraud,

Cisneros specifically points to only five: (i) Petland Kennesaw charging Cisneros’s

credit card on December 10, 2015 for the purchase of Giant with the

accompanying certification and warranties; (ii) telephone calls to and from

Cisneros and Petland Kennesaw, Dr. Waller, and PAWSitive in December 2015;

(iii) PAWSitive charging Cisneros’s credit card in December 2015 for an

American Kennel Club registration; (iv) PAWSitive mailing to Cisneros the

materials for the American Kennel Club registration; and (v) Dr. Waller calling

Petland Kennesaw in December 2015 regarding Giant’s medical diagnosis.2



2
  In her opposition to defendants’ motions to dismiss, Cisneros grouped these predicate acts
slightly differently and added some not specifically alleged in the complaint. She repeats some
of these additional predicate acts in her reply brief before us. But because we assess whether her
complaint, and not her arguments, states a claim for relief, these predicate acts are not properly
before us. See Fin. Sec. Assur., Inc., 500 F.3d at 1284 (“Ordinarily, we do not consider anything
beyond the face of the complaint and documents attached thereto when analyzing a motion to
dismiss.”).
                                               23
              Case: 18-12064     Date Filed: 08/25/2020    Page: 24 of 35



                                          A.

      For starters, none of these alleged predicate acts so much as mention the

franchisor, Petland, much less allege with particularity when and how it committed

mail or wire fraud or otherwise aided and abetted the commission of mail or wire

fraud. The complaint, therefore, could not allege Petland’s participation in the

predicate acts, required for RICO liability. To avoid this conclusion, Cisneros

argues for the first time in her reply brief that Petland Kennesaw’s first act of wire

fraud -- charging Cisneros’s credit card for the allegedly fraudulent sale of Giant --

was committed pursuant to Petland’s standards and protocols. But this argument --

even if we were to consider arguments Cisneros raised for the first time in her

reply brief -- does not itself provide the specificity required by Rule 9(b). That is,

even in her reply brief, Cisneros still fails to describe the who, what, when, where,

and how of Petland’s participation in the allegedly fraudulent sale.

      Moreover, blending the identities of the defendants in her allegations of

fraud -- expecting us to read Petland’s complicity into an allegation that

specifically names only Petland Kennesaw -- is precisely the kind of vagueness in

fraud pleadings Rule 9(b) was designed to prevent. See Ambrosia Coal & Constr.

Co. v. Pages Morales, 482 F.3d 1309, 1317 (11th Cir. 2007) (affirming dismissal

of civil RICO claims where plaintiff “lumped together” defendants in alleging

predicate acts of fraud). Under Rule 9(b), we will not scour the allegations of a


                                          24
              Case: 18-12064     Date Filed: 08/25/2020     Page: 25 of 35



complaint to link unnamed defendants to particular acts of fraud without some

reasoned and plausible way to do so.

       And finally, even if we accept that Cisneros sufficiently alleges Petland’s

participation in the sale of Giant, this could constitute only one predicate act -- still

insufficient to establish the pattern of racketeering activity required for RICO

liability.

                                           B.

       Next, Cisneros’s complaint identifies by date and time three alleged

predicate acts of wire fraud committed by Petland Kennesaw: (1) charging her

credit card at the point of sale; (2) telling her over the telephone to take Giant to

Dr. Waller if she wanted the costs of treatment to be fully reimbursed; and (3) a

call from Dr. Waller to Petland Kennesaw when Cisneros’s daughter arrived to

collect Giant’s body. Each of these incidents involved the use of the wires. But

they could be predicate acts of wire fraud only if Cisneros alleged with

particularity that they were committed in furtherance of a scheme to defraud. See

Bridge, 553 U.S. at 647 (noting that the “gravamen of the offense is the scheme to

defraud”); see also Am. Dental, 605 F.3d at 1292 (dismissing a RICO complaint

where it “provides a list of mailings and wires, without ever identifying any actual

fraud”).




                                           25
             Case: 18-12064     Date Filed: 08/25/2020    Page: 26 of 35



      We have our doubts that Cisneros has alleged with sufficient particularity

that Petland Kennesaw committed fraud in selling her Giant. Her essential theory

on that score is that (1) the store certified Giant as healthy when it knew he was

not; (2) she paid money on the basis of that representation; and (3) Giant died

shortly thereafter, depriving her of the certified-healthy dog for which she paid.

But the sales documents Cisneros attached to her complaint appear to belie that

theory. See Crenshaw v. Lister, 556 F.3d 1283, 1292 (11th Cir. 2009) (“It is the

law of this Circuit that when the exhibits contradict the general and conclusory

allegations of the pleading, the exhibits govern.” (quotation omitted)). In stark

contrast to Cisneros’s conclusory assertions, the purchase contract Cisneros

attached to her complaint, a one-page document which she appears to have e-

signed in six separate locations on the date of sale, does not anywhere “certify”

that Giant was healthy or free of parvovirus. Much the opposite -- the contract

specifically warrantied that if any veterinarian diagnosed Giant with parvovirus

within ten days of the purchase, Petland Kennesaw would either treat Giant free of

charge at My Pets Vet, reimburse Cisneros up to 25% of the costs of treatment

with any other veterinarian, or give her a replacement pet of equal value.

Cisneros’s e-signature, dated as of the sale, appears below the paragraph describing

the terms of this warranty.




                                         26
             Case: 18-12064     Date Filed: 08/25/2020   Page: 27 of 35



      Taking the allegations in her complaint as true, there is no doubt that

Cisneros’s case falls squarely within Petland Kennesaw’s ten-day warranty.

Cisneros purchased Giant on December 10, a third-party veterinarian diagnosed

parvovirus on December 15, and Giant was dead no later than December 19. Yet

Cisneros has nowhere alleged that Petland Kennesaw refused to honor the

warranty, misled her about its terms, or otherwise prevented her from taking

advantage of it. She did not even allege that she tried to compel Petland Kennesaw

to honor the warranty, despite possessing both a copy of the relevant contract and

proof of Giant’s parvovirus diagnosis (in the form of the GDOA report) within the

applicable time period. Cisneros failed to plead with particularity -- or indeed even

to suggest -- that Petland Kennesaw did not comply with the warranty for which

she qualified.

      Of course, the mere existence of warranty language in a sales contract does

not foreclose the possibility that Petland Kennesaw committed fraud. The store

could have refused to honor the warranty on fraudulent grounds, it could have lied

to Cisneros about the warranty’s terms to induce her not to pursue her rights, or it

could have signed the contract with her name and not told her about the warranty it

contained. But if Petland Kennesaw didn’t do any of these things and didn’t in

some other way fraudulently prevent Cisneros from receiving the replacement pet

to which she was entitled, it is unclear how the store could have been involved in a


                                         27
             Case: 18-12064     Date Filed: 08/25/2020    Page: 28 of 35



scheme to defraud her by selling a sick pet it knew it would have to pay to treat or

replace. And not a single allegation in Cisneros’s 57-page complaint even

remotely suggests -- much less pleads with particularity -- that Petland Kennesaw

committed fraud with respect to the ten-day warranty.

      But even assuming that Cisneros has adequately pled fraud on the part of

Petland Kennesaw, she has not alleged that its predicate acts constituted a pattern

of racketeering activity. Indeed, all three alleged instances of wire fraud took place

in an eleven-day period between when she purchased the puppy on December 10,

2015 and when her daughter retrieved its body on December 21, 2015. Thus, these

predicate acts do not come close to extending over a “substantial period of time” --

we have held that nine months is not a substantial enough timeframe in this

context. Jackson, 372 F.3d at 1267. Nor does Cisneros allege that anything about

them specifically suggests the continued threat of fraud to herself or others. See

H.J. Inc., 492 U.S. at 242. She does not, for example, allege that Petland

Kennesaw intended to fraudulently sell her another pet, that it told her that her

experience was typical, or that it would feel the need to perpetrate other crimes to

cover up its alleged fraud. And Cisneros has alleged no concrete facts to support

her sweeping, conclusory allegation that wire fraud is part of Petland Kennesaw’s

regular way of doing business -- indeed, she has not specifically pointed us to a

single other person whom Petland Kennesaw allegedly defrauded. What’s more,


                                          28
              Case: 18-12064     Date Filed: 08/25/2020    Page: 29 of 35



all three predicate acts arise from a single transaction -- the sale of Giant on

December 10, 2015 -- and therefore cannot constitute a “pattern of racketeering

activity.” See Crawford, 758 F.3d at 489; Efron, 223 F.3d at 20; Tellis, 826 F.2d at

478.

       In short, Cisneros has failed to plead with particularity how Petland

Kennesaw could have engaged in a scheme to defraud when its supposed scheme

apparently compelled it (rather than her, the victim) to be on the hook for the costs

of the fraud. And moreover, even if she had adequately pled that Petland

Kennesaw committed fraud, she has not alleged that it engaged in a pattern of

racketeering activity. Thus, Cisneros has failed to state a RICO claim against it.

                                          C.

       Finally, Cisneros alleges that PAWSitive committed three predicate acts of

mail or wire fraud: (1) selling Cisneros an American Kennel Club registration over

the phone; (2) charging her credit card for the sale; and (3) mailing her the

materials related to that registration. At the outset, since we doubt that Cisneros

adequately alleged that Petland Kennesaw engaged in a scheme to defraud, we

struggle to discern how PAWSitive’s uses of the mails and wires could have been

in furtherance of that scheme. Nevertheless, even assuming that Cisneros

sufficiently alleged that PAWSitive’s sale of the registration was independently




                                           29
             Case: 18-12064     Date Filed: 08/25/2020    Page: 30 of 35



fraudulent, the predicate acts she alleges do not constitute a pattern of racketeering

activity.

       All three of PAWSitive’s predicate acts emerge from a single phone call on

December 19, 2015. During that call, Cisneros claims a PAWSitive representative

“falsely stated that Giant was improving and would be released from Waller’s care

the following week” and sold Cisneros the American Kennel Club registration,

which it shipped eleven days later. But Cisneros has not alleged the commission of

any predicate acts outside this eleven-day period; nor has she pointed us to

anything in the predicate acts themselves that suggests PAWSitive will continue to

defraud her or anyone else; nor has she offered any concrete facts that would

support her allegation, made only at the highest order of abstraction, that fraud is

part of PAWSitive’s regular way of doing business. Moreover, once again, these

three acts of mail or wire fraud, although separately indictable, arise from a single

transaction -- the allegedly fraudulent sale of the American Kennel Club

registration. Thus, Cisneros has failed to allege that PAWSitive engaged in a

pattern of racketeering activity, and her RICO claim against it must be dismissed.

                                         IV.

       Cisneros’s second count is a RICO conspiracy claim, which alleges that the

defendants conspired to commit the substantive RICO offense we’ve already

discussed, in violation of 18 U.S.C. § 1962(d). A RICO conspiracy can be found


                                          30
              Case: 18-12064     Date Filed: 08/25/2020     Page: 31 of 35



through “the conduct of the alleged participants or from circumstantial evidence of

a scheme.” United States v. Browne, 505 F.3d 1229, 1264 (11th Cir. 2007)

(quoting United States v. Silvestri, 409 F.3d 1311, 1328 (11th Cir. 2005)). But of

course, “parties cannot be found guilty of conspiring to commit an act that is not

itself against the law.” Jackson, 372 F.3d at 1269. And a complaint that “simply

concludes that the defendants conspired and confederated to commit conduct

which in itself does not constitute a RICO violation” must be dismissed. Id.

(quotation omitted).

      That is what Cisneros has done here. Her complaint simply concludes that

“[t]he nature of the above described acts . . . give[s] rise to the inference” that the

defendants conspired to violate 18 U.S.C. § 1962(c). In her reply brief, Cisneros

concedes that her arguments with respect to the RICO conspiracy charge are

identical to those she makes with respect to the substantive RICO count. Because

she has failed to adequately allege an association-in-fact enterprise or a pattern of

racketeering activity, her RICO conspiracy claim must also fail.

                                         V.

      Finally, Cisneros seeks to represent a subclass of individuals who purchased

a dog or cat from a Petland franchise in Georgia from July 2013 to the present in a

more limited class action for violation of Georgia’s RICO statute, O.C.G.A. § 16-

14-4. After dismissing Cisneros’s federal claims, the district court declined to


                                           31
              Case: 18-12064     Date Filed: 08/25/2020     Page: 32 of 35



exercise supplemental jurisdiction over this state claim and dismissed it without

prejudice. But because the Class Action Fairness Act (“CAFA”) vested the district

court with original jurisdiction over this claim, “there was no need for it to analyze

supplemental jurisdiction.” Wright Transp., Inc. v. Pilot Corp., 841 F.3d 1266,

1272–73 (11th Cir. 2016). Where a district court has original jurisdiction over a

claim under CAFA, there is no supplemental jurisdiction and it is error for a court

to decline to exercise its jurisdiction. See id. at 1273 (noting that “[s]upplemental

jurisdiction does have a role in CAFA cases, but only in those that also have ‘state-

law claims that were never subject to CAFA jurisdiction’” (quoting In Touch

Concepts, Inc. v. Cellco P’ship, 788 F.3d 98, 102 (2d Cir. 2015)); see also

Cotroneo v. Shaw Env’t & Infrastructure, Inc., 639 F.3d 186, 195 (5th Cir. 2011)

(“Given that the claims actually arise under federal law . . . the district court had

original, rather than supplemental, jurisdiction over them. As such, the district

court could not decline to exercise that jurisdiction.”).

      CAFA vests district courts with diversity jurisdiction over putative class

actions where (1) the proposed class has 100 or more members; (2) at least some

members of the proposed class have different citizenship from some defendants;

and (3) the claims of the proposed class members exceed $5,000,000 in the

aggregate. 28 U.S.C. § 1332(d)(2), (6). Cisneros’s complaint adequately alleged

each of these requirements. The appellees do not argue otherwise. Instead, they


                                           32
              Case: 18-12064     Date Filed: 08/25/2020    Page: 33 of 35



say Cisneros has waived CAFA jurisdiction because she “did not raise this issue in

the District Court at all.” We disagree. Cisneros alleged that the district court had

original jurisdiction under CAFA in her complaint; it was the defendants who

failed to dispute this allegation in their motions to dismiss.

      Nevertheless, on the merits, Cisneros’s Georgia RICO claim falls short. The

federal and Georgia RICO acts are “‘essentially identical,’ meaning failure to state

a claim under the federal act warrants dismissal under the Georgia act.” Feldman

v. Am. Dawn, Inc., 849 F.3d 1333, 1342 (11th Cir. 2017) (quoting Simpson, 744

F.3d at 705 n.1). Cisneros says she has found one distinction between the two --

the Georgia statute does not require proof of an enterprise. See Cobb County v.

Jones Grp. P.L.C., 460 S.E.2d 516, 520–21 (Ga. Ct. App. 1995). Thus, she argues,

our conclusion that she has failed to plead the existence of an enterprise for federal

purposes does not compel dismissal of her state-law claim. Her argument is

unavailing.

      Cisneros’s characterization of the Georgia RICO statute is misleading. One

part of the Georgia RICO statute, O.C.G.A. § 16-14-4(a), does not require proof of

an enterprise. See Cobb County, 460 S.E.2d at 520–21. This subsection, which

prohibits the use of racketeering proceeds to acquire interest in property, is

analogous to but broader than 18 U.S.C. § 1962(b). Cisneros’s federal claim,

however, only alleges violation of § 1962(c) (and conspiracy to violate § 1962(c)).


                                           33
             Case: 18-12064     Date Filed: 08/25/2020    Page: 34 of 35



The Georgia provision analogous to § 1962(c), O.C.G.A. § 16-4-4(b), prohibits

conducting or participating in an enterprise and does require proof of an enterprise.

See Kimbrough v. State, 799 S.E.2d 229, 233 (Ga. 2017).

      While Cisneros alleges, again at the highest order of abstraction, that the

defendants violated O.C.G.A. § 16-14-4(a)–(c), nowhere in her complaint does she

allege facts that specifically bear on § 16-14-4(a). Her generic allegation that the

defendants violated § 16-14-4(a) is no more than the “formulaic recitation of the

elements of a cause of action,” insufficient to survive a motion to dismiss.

Twombly, 550 U.S. at 555. And she has failed to state a claim under § 16-14-4(b)

for the same reason she has failed to state a claim under § 1962(c): she failed to

plausibly plead the existence of an enterprise.

      In any event, Cisneros’s failure to plead the existence of an enterprise is not

the only inadequacy in her complaint that mandates its dismissal. She also failed

to plead a pattern of racketeering activity through predicate acts of mail and wire

fraud, which independently requires the complaint to be dismissed under the

Georgia RICO statute. See Feldman, 849 F.3d at 1342. Thus, we vacate the

portion of the district court’s order declining to exercise supplemental jurisdiction

and remand with instructions to dismiss this claim too with prejudice.




                                          34
             Case: 18-12064     Date Filed: 08/25/2020   Page: 35 of 35



      For these reasons, we AFFIRM the district court’s dismissal of Cisneros’s

federal claims, VACATE its dismissal of her state-law claim, and REMAND with

instructions to dismiss that claim with prejudice.




                                         35